 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWalla Walla Union-Bulletin, Inc. and Union BulletinEmployees Group. Case 19-CA-10580October 31, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOUpon a charge filed on July 13, 1978, by UnionBulletin Employees Group, herein called the Union,and duly served on Walla Walla Union-Bulletin,Inc., herein called Respondent, the General Counselof the National Labor Relations Board, by the Re-gional Director for Region 19, issued a complaint onJuly 26, 1978, against Respondent, alleging that Re-spondent had engaged in and was engaging in unfairlabor practices affecting commerce within the mean-ing of Section 8(a)(5) and (1) and Section 2(6) and (7)of the National Labor Relations Act, as amended.Copies of the charge, complaint, and notice of hear-ing before an Administrative Law Judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on June 23, 1978, fol-lowing a Board election in Case 19-RC-8848, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate; ' and that, commenc-ing on or about June 29, 1978, and at all times there-after, Respondent has refused, and continues to dateto refuse, to bargain collectively with the Union asthe exclusive bargaining representative, although theUnion has requested and is requesting it to do so. OnAugust 4, 1978, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint.On August 18, 1978, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on August 25,1978, the Board issued an order transferring the pro-ceeding to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondent there-after filed a brief in opposition to the General Coun-sel's Motion for Summary Judgment.Pursuant to the provisions of Section 3(b) of theOfficial notice is taken of the record in the representation proceeding,Cae 19-RC-8848, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations. Series 8, as amended. SeeLTV Electrosystemu, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4thCir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967)., enfd. 415 F.2d26 (5th Cir. 1969); Intertype Co. v. Penello, 269 F. Supp. 573 (D.C.Va.,1967); Follett Corp., 164 NLRB 378 (1967). enfd. 397 F.2d 91 (7th Cir.1968); Sec. 9(d) of the NLRA, as amended.National Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its opposition to the Motion for Summary Judg-ment, Respondent contended that several of thenewsroom employees who serve as editors in chargeof various desks or departments should have beenexcluded from the appropriate unit in the underlyingrepresentation case because they are supervisors ormanagerial employees. Thus Respondent contendsthat the Regional Director misconstrued the recordevidence and failed to follow established Board prec-edent in including the editorial page editor, photoeditor, sports editor, and wire editor in the unit foundappropriate. The General Counsel contends that Re-spondent is attempting to relitigate matters whichwere or could have been considered and disposed ofin the prior representation proceeding.Review of the record herein reveals that the Unionfiled a representation petition on April 4, 1978, inCase 19-RC-8848. A hearing on the petition washeld on April 25, 1978, wherein Respondent contend-ed, inter alia, that the editorial page editor, the photoeditor, the sports editor, and the wire editor shouldbe excluded from the unit found appropriate. OnMay 15, 1978, the Regional Director issued his Deci-sion and Direction of Election, in which he conclud-ed, inter alia, that the contested editors were neithersupervisory nor managerial employees and includedthem in the unit. The Employer filed a request forreview of the Regional Director's decision and theBoard denied this request for review on June 14,1978. On June 15, 1978, an election was held whichshowed that of 16 ballots cast, II were for and Iagainst the Union. There were four challenged bal-lots. On June 23, 1978, the Union was certified as thecollective-bargaining representative of the employeesin the appropriate unit.Following a request by the Union on or aboutJune 23, 1978, and continuing to date, that Respon-dent meet with it as the exclusive representative forthe purpose of bargaining collectively with respect torates of pay, wages, hours of employment, and otherterms and conditions of employment in the unitfound appropriate in Case 19-RC-8848, Respondenthas refused to bargain with the Union since June 29,1978, basing such refusal on its contention that theUnion was improperly certified in Case 19-RC-8848because the status of managerial and supervisory em-ployees was not clarified.152 WALLA WALLA UNION-BULLETIN, INC.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleginga violation of Section 8(a)(5) is not entitled to reliti-gate issues which were or could have been litigated ina prior representation proceeding.2All issues raised by Respondent in this proceedingwere or could have been litigated in the prior repre-sentation proceeding, and Respondent does not offerto adduce at a hearing any newly discovered or pre-viously unavailable evidence, nor does it allege thatany special circumstances exist herein which wouldrequire the Board to reexamine the decision made inthe representation proceeding. We therefore find thatRespondent has not raised any issue which is proper-ly litigable in this unfair labor practice proceeding.Accordingly, we grant the Motion for SummaryJudgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a Washington corporation, with of-fice and place of business in Walla Walla, Washing-ton, is engaged in the business of publishing a dailynewspaper. During the 12 months preceding the is-suance of the complaint, Respondent had gross salesof goods and services valued in excess of $200,000.During that period, Respondent sold and shippedgoods or provided services from its facilities withinthe State of Washington to customers outside theState, or sold and shipped goods or provided servicesto customers within the State, which customers werethemselves engaged in interstate commerce by otherthan indirect means, of a total value in excess of$50,000.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assert juris-diction herein.II. THE LABOR ORGANIZATION INVOLVEDUnion Bulletin Employees Group is a labor orga-nization within the meaning of Section 2(5) of theAct.2See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).111. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All full-time and regular part-time news depart-ment employees employed by Respondent, in-cluding editors, reporters, photographers and li-brarians, but excluding the managing editor,news editor, summer interns, casual employees,and guards and supervisors as defined in the Actand all other employees.2. The certificationOn June 15, 1978, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the Regional Di-rector for Region 19 designated the Union as theirrepresentative for the purpose of collective bargain-ing with Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on June 23, 1978, and the Union contin-ues to be such exclusive representative within themeaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about June 23, 1978, and at alltimes thereafter, the Union has requested Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the em-ployees in the above-described unit. Commencing onor about June 29, 1978, and continuing at all timesthereafter to date, Respondent has refused, and con-tinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceJune 29, 1978, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit, and that, by such refusal, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with the opera-tions described in section I, above, have a close, inti-153 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.v. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. See Mar-Jac Poultry Company, Inc., 136NLRB 785 (1962); Commerce Company d/b/a LamarHotel, 140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(5th Cir. 1964), cert. denied 379 U.S. 817 (1964); Bur-nett Construction Company, 149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Walla Walla Union-Bulletin, Inc., is an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. Union Bulletin Employees Group is a labor or-ganization within the meaning of Section 2(5) of theAct.3. All full-time and regular part-time news depart-ment employees employed by Respondent, includingeditors, reporters, photographers and librarians, butexcluding the managing editor, news editor, summerinterns, casual employees, and guards and supervis-ors as defined in the Act and all other employeesconstitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9(b)of the Act.4. Since June 23, 1978, the above-named labor or-ganization has been and now is the certified and ex-clusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5. By refusing on or about June 29, 1978, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(aX5) of the Act.6. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(aX)() of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Walla Walla Union-Bulletin, Inc., Walla Walla,Washington, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with Union Bulletin Employ-ees Group as the exclusive bargaining representativeof its employees in the following appropriate unit:All full-time and regular part-time news depart-ment employees employed by Respondent, in-cluding editors, reporters, photographers and ii-brarians, but excluding the managing editor,news editor, summer interns, casual employees,and guards and supervisors as defined in the Actand all other employees.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Walla Walla, Washington, facilitycopies of the attached notice marked "Appendix." 33 In the event that this Order is enforced by a judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of the154 WALLA WALLA UNION-BULLETIN, INC.Copies of said notice, on forms provided by the Re-gional Director for Region 19, after being dulysigned by Respondent's representative, shall be post-ed by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(c) Notify the Regional Director for Region 19, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.National Labor Relations Board" shall read "Posted Purtuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment withUnion Bulletin Employees Group as the exclu-sive representative of the employees in the bar-gaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wag-es, hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All full-time and regular part-time news de-partment employees employed by Respon-dent, including editors, reporters, photogra-phers and librarians, but excluding themanaging editor, news editor, summer interns,casual employees, and guards and supervisorsas defined in the Act and all other employees.WALLA WALLA UNION-BuLLETIN. INC.155